Citation Nr: 1108311	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  97-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active military service from December 1970 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office, (RO) in Montgomery, Alabama. In pertinent part of that rating decision, the RO denied service connection for hearing loss, for a skin disorder, for nerves, and for a bilateral knee disorder.

The Veteran testified before an RO hearing officer in July 1999.  He also testified at a videoconference before a Veterans Law Judge in March 2002; however, the issue discussed during those hearings is no longer on appeal.  The Veteran has not requested a hearing concerning any issue addressed herein.

In October 2005, the Board reopened claims for service connection for a skin disorder and for an acquired psychiatric disorder and remanded those issues, along with claims for service connection for bilateral hearing loss disability and for a bilateral knee disability, for development.  The Board also remanded claims for service connection for tinnitus, alcohol dependence, bad eyesight, a right shoulder disorder, headaches, and a low back disorder for issuance of a statement of the case (SOC), per Manlincon v. West, 12 Vet. App. 238 (1999).

In its October 2008 decision and remand, the Board noted that the RO had issued the requested SOC in December 2005, and had sent it to the Veteran's former representative, instead of his representative currently on file.  As such, the Board again remanded these issues, in order for an SOC to be sent to the Veteran's correct representative.  In addition, in October 2008, the Board denied entitlement to service connection for a skin disorder, granted service connection for hearing loss, and remanded the Veteran's claims for entitlement to service connection for a bilateral knee disorder and for an acquired psychiatric disorder.  

The Board notes that the Veteran was provided with an SOC in August 2009 which was sent to the correct representative; however, the Veteran did not file a timely appeal in response to the SOC provided to him and, therefore, these issues are not before the Board.  

In September 2010, the Board forwarded the issue of entitlement to service connection for an acquired psychiatric disorder to a Veterans Health Administration (VHA) medical expert for an advisory opinion (VHA opinion) in regard to the likelihood that that the Veteran has a currently diagnosed acquired psychiatric disorder which is related to his active duty service.  This opinion was provided in October 2010.  The Veteran's claims folder was thereafter forwarded to his representative for additional arguments in support of the issues on appeal.  Such presentation was received in January 2011. 

The claims for entitlement to service connection for a bilateral knee disorder and for an acquired psychiatric disorder are again before the Board for appellate review.


FINDINGS OF FACT

1.  Competent medical evidence relates the Veteran's bilateral knee disorder to service. 

2.  The competent and credible evidence of record does not show that the Veteran has an acquired psychiatric disorder which began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral knee strain was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  An acquired psychiatric disorder was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A.
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

With regard to the Veteran's claim for entitlement to service connection for a bilateral knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in March 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until March 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2008 remand.  This remand instructed the RO to provide the Veteran with orthopedic and psychiatric examinations to determine whether the Veteran has a diagnosed bilateral knee disorder and whether he had an acquired psychiatric disorder which was related to service, and to provide the Veteran with an SOC sent to his current representative on file.  The SOC was sent in August 2009, to the correct representative.  The Veteran was provided with VA orthopedic and psychiatric examinations in March 2009.  With regard to the orthopedic examination, the VA examiner provided the opinion that was requested.  However, the psychiatric examiner noted that he could not provide the requested opinion without resort to speculation.  While the Board finds that the RO substantially complied with its instruction to provide the Veteran with a VA psychiatric examination, it was determined that further development was necessary with regard to this claim, and requested a VHA opinion regarding whether the Veteran had an acquired psychiatric disorder which was related to service.  The opinion was provided in October 2010.  As such, the Board finds that the RO has substantially complied with all of the Board's instructions in its October 2008 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

Service connection - bilateral knee disorder

Service treatment records show that the Veteran had right knee pain in January 1971.  

An April 2000 VA medical record and an August 2001 VA general medical examination reflect the diagnosis of chronic pain syndrome. 

During a January 2006 VA compensation examination, the Veteran reported that he stumbled and fell during basic training and hurt both knees.  He reported that he has had knee pains ever since.  He recalled that he re-injured the right knee falling from his guard tower in Vietnam.  The examiner elicited bilateral knee joint crepitus, limitation of motion, and positive McMurray's tests with clicks and pain.  X-rays, if taken, were not mentioned.  The examiner then offered a diagnosis of 'bilateral arthralgias of the knees.'  Significantly, the examiner related the current 'bilateral knee condition' to 'his falls in active service and his duties during active service.'

A March 2009 VA examination report shows that the Veteran reported that his knee pain began in 1972, when he fell from a guard tower in Vietnam.  He indicated that he had daily moderate bilateral knee pain, worse in the right than the left.  The examiner diagnosed recurrent bilateral knee strain.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

Based upon the evidence of record and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the bilateral knee strain.  

The Board notes that a fundamental aspect of service connection is that the Veteran has a current disorder.  In this case, it was unclear whether the Veteran had a current knee disorder, so he was provided with another examination in March 2009.  This examiner provided the diagnosis of bilateral knee strain, which meets the initial element for service connection.  

In terms of an in-service incident or incurrence of a knee disorder, the Board notes that this can be established by medical evidence or lay evidence.  In this case, the Veteran's service treatment records show that he injured his right knee in 1971, but they do not reflect any other issues with the Veteran's knees.  The Veteran, however, has provided reports to his examiners that he injured both knees in a fall during service and that he had bilateral knee pain since that time.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.  The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Knee pain falls within that category.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that the Veteran's reports of this fall are credible, as they have been consistent throughout the appeals period.  

Finally, there is competent medical evidence providing a nexus between his current bilateral knee condition and his time in service.  While the January 2006 examiner did not provide a diagnosed knee disorder in his report, he did provide a nexus opinion between the Veteran's "current knee condition" and service.  When the Veteran underwent his examination in March 2009, the examiner provided the diagnosis of bilateral knee strain.  This examiner did not opine on etiology, because it was not requested, since a nexus opinion was already in the record.  Boyer.

As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection is granted for bilateral knee strain.  


Service connection - acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder which began during active duty.  

The Veteran had active military service from December 1970 to April 1972.  Service treatment records do not reflect any treatment for or diagnosis of any acquired psychiatric disorder.  

A September 1975 VA medical record shows that the Veteran reported that he had "nerves" and could not sleep.  He indicated that he walked the floor at night.  March 1976 VA medical records show that the Veteran reported having visual and auditory hallucinations which began when he was 15 years old.  In April1976 he was found to have paranoid features.

A March 1983 psychiatric evaluation reflects a diagnosis of generalized anxiety disorder, dysthymic disorder and adjustment disorder with mixed emotional features.  

VA medical records show the Veteran was hospitalized from March 21, 1985, to May 7, 1985.  It was noted that he had been admitted due to depression and suicidal ideation.  The discharge Axis I diagnoses included dysthymic disorder, alcohol dependence, by history, and posttraumatic stress disorder (PTSD), not causing dysthymia.

The Veteran was hospitalized in February 1988 for depression and suicidal ideation.  He was diagnosed with schizoaffective disorder and depression and alcohol dependence.  

March 1988 VA medical records show that that Veteran was hospitalized and was diagnosed with major affective disorder with depression.  There was also mention of deficits in cognitive functioning secondary to alcohol abuse.  

VA medical records from November 1996 to December 2005 reflect the diagnoses of posttraumatic stress disorder (PTSD) and depression.

In December 1997, the Veteran submitted lay statements from his family members and friends that described how his demeanor had changed when he returned from service.  It was noted that he experienced many problems since service and that he had difficulty with inter personal relationships. 

An August 2001 VA examination report shows that the Veteran was diagnosed with depression and PTSD.  No nexus opinion was provided.

A January 2006 VA examination report shows that the Veteran was diagnosed with PTSD, in partial remission, dysthymia per records, in total remission, anxiety disorder per records, in total remission, and alcohol abuse, in full sustained remission.  The examiner did not provide a nexus opinion.

An April 2008 VA examination report shows that the Veteran was diagnosed with cognitive disorder, not otherwise specified.  The examiner did not provide a nexus opinion.

A March 2009 VA examination report shows that the Veteran was diagnosed with major depressive disorder, recurrent, in partial remission, a history of anxiety disorder, not otherwise specified per records, alcohol abuse in sustained full remission and a rule out for cognitive disorder not otherwise specified.  The examiner found that, due to the fact that medical records were not available from an early enough time frame to show whether the Veteran's conditions developed during or soon after service, the question of whether the Veteran's psychiatric disorders are etiologically related to military service could not be resolved without resorting to mere speculation.

An October 2010 VHA examination report shows that the examiner reviewed the Veteran's claims file and noted that the Veteran's service treatment records shows that, in September 1971, the Veteran was treated for acute alcohol intoxification and a "huge ETOH consumption" on one visit.  Another September 1971 note reflected that the Veteran again had acute alcohol consumption, and that he was hospitalized for three days in a near coma.  The VHA examiner also specifically noted that in March 1983, the Veteran reported that he had frequent episodes of public drunkenness in 1973 and 1974.  The assessment reported that the Veteran noted that he got nervous and shaky a lot, that the he fidgeted during the interview.  The examiner noted that there was no evidence at the time of the examination or in recent history that the Veteran had a history of hallucination.  The Veteran denied any alcohol use within two years of the evaluation, and only occasional tension and nervousness.  Upon examination, there was no evidence of sadness, dejection, suspiciousness or idiosyncrasies.  As noted above, the March 1983 examiner diagnosed generalized anxiety disorder, dysthymic disorder, and adjustment disorder with mixed emotional features.  There was no mention of combat or trauma.  The VHA examiner also noted that in multiple locations in the record, the Veteran claimed to have been in jail over 70 times during the 1970's, due to alcohol or drug related incidents.  The VHA examiner also noted that, in March 1985, the Veteran reported that, while in Vietnam, he stayed drunk most of the time and that, he had a bad drinking problem. 

The VHA examiner noted that, in his review of the Veteran's records, he carried many diagnoses including major depressive disorder, dysthymia, adjustment disorder, PTSD, alcohol dependence or abuse, possible personality disorder with mention of antisocial personality disorder features and even schizophrenia and schizoaffective disorder.  However, actual documentation of specific symptoms justifying these diagnoses is limited, yet despite the lack of evidence supporting the diagnoses, they continued to appear in the record.  The VHA examiner found that, in the absence of more detailed reports of symptoms, it was not possible to make an accurate retrospective diagnosis from the available records.  

The VHA examiner noted that there was no objective evidence that the Veteran was involved in any of the events that he claims are sources of his PTSD-related trauma.  Service treatment records and awards do not support his claim to have been in combat.  Medical records during his time of service were available and did document treatment for a variety of other complaints over the course of much of the year, including two incidents of severe alcohol consumption, but these otherwise complete records do not mention any injuries from any form of combat experience as claimed by the Veteran.  The first mention of potential PTSD-specific symptoms did not occur until 1985, some 14 years after service, though there was some mention of anxiety earlier.  The VHA examiner noted that the diagnostic criteria in the DSM-IV do permit a "with delayed onset" modifier for a diagnosis of PTSD for symptoms appearing more than six months beyond the traumatic event.  However, it seemed unlikely to him that such criteria should first be met so long after initial exposure to trauma.  The VHA examiner concluded that a PTSD assessment was performed in 1985, and that no evidence to support a diagnosis was found.  

The VHA examiner noted that the Veteran had complaints of chronic severe back pain and was prescribed narcotic pain medications and valium for his back for years.  At one point in the record, the Veteran admitted to mixing his VA medications with alcohol and drugs and stated that he was heavily into drinking and drugging while in and after returning from Vietnam.   The VHA examiner opined that excessive use of substances such as these could easily account for all of his reported symptoms during this period, including psychosis, anxiety and depression.  His psychotic symptoms, despite a later diagnosis of schizophrenia and schizoaffective disorders are only mentioned and described in the record around 1976.  The VHA examiner noted that psychotic disorders are generally chronic and progressive and the fact that he had no real further problems from this strongly suggests that this was related to something other than a primary psychotic illness such as substance abuse or withdrawal.  The VHA examiner opined that the only diagnosis the Veteran may have had at the time of discharge from service, based on available evidence, would have been an alcohol abuse disorder, either alcohol abuse or alcohol dependence.  There was no evidence supporting the presence or absence of a personality disorder prior to or during his military service.  The VHA examiner found that it was highly unlikely that any of his other psychiatric disorders manifested during, or were etiologically related to , active military service.  The examiner was unable to say with certainty whether or not a personality disorder existed prior to military service, but if it were present, he would not expect it to have been aggravated beyond its natural progression by active duty.

Based upon the evidence of record, the Board finds that service connection cannot be granted for an acquired psychiatric disorder.  As noted above, the most fundamental element to be met in a claim for service connection is that the Veteran has a currently diagnosed condition.  In this case, the Veteran has been diagnosed with an acquired psychiatric disorder, most recently major depressive disorder.  Brammer, supra.

Generally, the second element to be met in a service connection claim is evidence that the claimed condition was caused by or otherwise began during active duty service.  There is no evidence of a psychiatric disorder in the Veteran's service treatment records.  In this case, the medical evidence of record , namely the October 2010 VHA opinion, shows that the only diagnosis the Veteran may have had at the time of discharge from service, based on available evidence, would have been an alcohol abuse disorder, either alcohol abuse or alcohol dependence.  The Board notes that special considerations apply to claims involving alcoholism or drug abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a claimant's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Significantly, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the claimant's own willful misconduct or, for compensation claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service, but no compensation shall be paid if the disability is the result of the person's abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)  

In terms of medical evidence showing a nexus between his current acquired psychiatric disorder and service, the Board finds that no medical evidence providing this link is present in the record.  The VA examiner who provided the March 2009 VA examination could not provide an opinion without resort to speculation.  Finding that further development was necessary, a VHA opinion was obtained, in which the examiner determined that the Veteran did not have any acquired psychiatric disorder when he left service.  He noted that the first mention of a psychiatric illness, other than alcohol concerns, came in September 1975 when the Veteran noted that his nerves were so bad that he was up all night.  The examiner noted that the next mention is in 1976, regarding hallucinations.  The VHA examiner noted that the Veteran's psychotic symptoms were only mentioned in the record around 1976, and that psychotic disorders were generally chronic and progressive, and the fact that he had no further problems strongly suggested that this was related to something other than a primary psychotic illness, such as substance abuse or withdrawal.  The VHA examiner did not link any acquired psychiatric disorder with the Veteran's time on active duty.  Boyer.

As noted above, service connection can also be granted when there is evidence of continuing symptoms since service.  Savage.  However, the Veteran's claim fails on this basis, as well.  The medical evidence of record shows that the Veteran had treatment for psychiatric symptoms about three years after his discharge from service, and then not again until seven years after that, when treatment for psychiatric disorders became more frequent and continued to the present.  The Veteran has also contended that he has had mental illness since service and has submitted lay statements from his friends and family that his demeanor had changed when he returned from service and that he had difficulties with his interpersonal relationships.  The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Psychiatric symptoms such as depression, anger and hallucinations fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his psychiatric symptoms.  With regard to the statements provided by his family and friends, they are also competent to provide lay evidence that the Veteran's demeanor had changed.

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board finds the lay evidence of record to be credible when reporting the Veteran's psychiatric symptoms following service.  Taking these statements as credible, the Board notes that the medical and lay evidence tend to show that the Veteran has had psychiatric symptoms since around the time of his discharge from service.  However, as noted above, these symptoms have been related by competent medical evidence to alcohol abuse and dependence, for which service connection is not available.  Therefore , service connection based upon continuing symptoms is not warranted.  Savage.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential etiological relationship between any currently diagnosed acquired psychiatric disorder and  his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his psychiatric symptoms, the Board accords his statements regarding the etiology of his any acquired psychiatric disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his acquired psychiatric disorder and his military service.  However, the VHA examiner, who has the medical expertise to make such a determination and provided a report and addendums with rationale based upon all of the evidence of record, was unable to make a link between the Veteran's current condition and his active duty.  This medical examination report and its associated addendums contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the October 2010 VHA examiner's opinion, including those set forth in his addendums.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his acquired psychiatric disorder are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for an acquired psychiatric disorder, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for a bilateral knee strain is granted.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


